In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
 
No. 14‐1687 
VENITA MILLER, 
                                                    Plaintiff‐Appellant, 

                                    v. 

GREENLEAF ORTHOPEDIC  
ASSOCIATES, S.C., 
                                                   Defendant‐Appellee. 
                       ____________________ 

           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
               No. 10‐cv‐5867 — James B. Zagel, Judge. 
                       ____________________ 

       ARGUED SEPTEMBER 22, 2015 — DECIDED JUNE 27, 2016 
                    ____________________ 
    
   Before FLAUM, WILLIAMS, and HAMILTON, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  A  growth  was  discovered  on 
Venita  Miller’s pancreas and she was told that  cancer could 
not be ruled out without further testing. She told her supervi‐
sor,  Linda  Miller.  (From  here,  we’ll  use  their  first  names  to 
avoid confusion.) One week later, Linda fired Venita. Venita 
2                                                       No. 14‐1687 

sued, claiming she was fired because Linda thought she had 
a disability. A jury disagreed. Venita asks this court to order a 
new trial, arguing the trial judge abused his discretion by ex‐
cluding important evidence, and that abuse of discretion prej‐
udiced Venita at trial. We find that, for the most part, the judge 
did not abuse his discretion. In one instance, the judge may 
have erred, but he corrected his mistake and Venita has not 
shown she was prejudiced. So we affirm the judgment. 
                       I. BACKGROUND 
     Venita  worked  as  a  receptionist  for  Greenleaf  Orthopae‐
dic, and Linda was her supervisor. The relevant events took 
place  in  the  autumn  of  2009.  On  Wednesday,  September  9, 
Venita woke up in pain. She called in sick to work and went 
to  the  emergency  room,  where  she  learned  that  she  had  a 
growth on her pancreas and further testing was needed to de‐
termine whether she had pancreatic cancer. The next day, she 
gave Linda the news. Because Venita did not have health in‐
surance and needed money for the testing and other medical 
care,  she  asked  if  she  could  forgo  taking  a  vacation  and  re‐
ceive extra pay instead. Linda agreed. 
    As Linda knew, Venita was scheduled to serve two weeks 
of jury duty, starting the following Monday. But on Monday, 
Venita again woke up in pain, and called in sick to jury duty. 
For the rest of the week, she went neither to court nor work. 
On Friday, she was fired. 
    Venita sued under the Americans with Disabilities Act, al‐
leging Greenleaf fired her because it thought she had a disa‐
bility. The trial was a credibility contest: Greenleaf’s story was 
that Venita pretended she was at jury duty, instead of home 
sick, so that she would get paid for the week (she had already 
No. 14‐1687                                                                  3 

used all of her paid sick days for the year). Linda testified in 
support of that story. She said she thought Venita was at jury 
duty all week, until on Friday another employee reported see‐
ing  Venita  around  town.  At  that  point,  Greenleaf  called  the 
court and learned that Venita had not been there all week, and 
Linda  fired  her  for  having  skipped  work  without  notice. 
Venita called Linda a liar, testifying that she had told Linda 
she was too sick to go to court or to work, and Linda had given 
her the week off.1 
    Venita kept a personal diary, which contained entries that 
could arguably have helped the jury decide who was telling 
the  truth.  Specifically,  entries  from  Monday,  September  14, 
and Tuesday, September 15, purport to document voicemail 
messages  and  phone  conversations  between  Venita  and 
Linda. Venita sought to introduce these diary entries at trial, 
but the judge excluded the entry from the 14th and only ad‐
mitted the  entry from the 15th during Venita’s rebuttal case 
and through oral testimony (Venita read the entry aloud but 
was  not  allowed  to  show  it  to  the  jury).  On  appeal,  Venita 
challenges these decisions. She also challenges the judge’s rul‐
ings concerning her multiple attempts to impeach Linda’s trial 
testimony about the messages and conversations. 




                                                 
     1 Greenleaf told the jury that it fired Venita for a host of other reasons 

too. Still, if the trial judge abused his discretion in excluding evidence that 
would likely have helped the jury decide who was telling the truth about 
Venita’s  week‐long  absence,  the  error  would  not  be  harmless  because 
Greenleaf’s  theory  was  that  that  week  was  “the  straw  that  broke  the 
camel’s back.” 
4                                                        No. 14‐1687 

                           II. ANALYSIS 
    We review a trial judge’s evidentiary rulings for an abuse 
of discretion and will not order a new trial if any errors, cu‐
mulatively, were harmless. Nelson v. City of Chicago, 810 F.3d 
1061, 1066 (7th Cir. 2016). 
     A. No  Abuse  of  Discretion  in  Barring  Repetitive  Im‐
        peachment 
     At her deposition, Linda testified that she assumed Venita 
attended  jury  duty  all  week.  She  made  that  assumption  be‐
cause  she  knew  jury  duty  had  been  scheduled  and  Venita 
never  said  she  would  not  attend.  Venita’s  lawyer  suggested 
that Venita informed Linda on Monday that she called in sick 
to jury duty. Linda rejected that suggestion, testifying that she 
did not think she spoke to or received a voicemail from Venita 
at  any  time  during  the  entire  week,  and  that  if  the  two  did 
speak, it was only about paying Venita for her vacation time. 
    Linda’s trial testimony was different. When called during 
Venita’s case‐in‐chief, Linda testified that: (i) she remembered 
receiving a voicemail, on Monday morning, in which Venita 
said she would be at jury duty that day; and (ii) she remem‐
bered having a phone call with Venita, on Monday afternoon, 
in which Venita said she was at jury duty. So Linda’s deposi‐
tion testimony was that she assumed Venita was at jury duty, 
while her trial testimony was that Venita specifically said that 
was so. Venita’s lawyer used Linda’s deposition testimony to 
impeach her, pointing out the change in her story. 
    Linda  was  called  again  during  Greenleaf’s  case‐in‐chief. 
On  direct  examination,  she  reiterated  that  until  she  learned 
otherwise on Friday, she thought Venita had been at jury duty 
all week. But she was not asked why she thought that, nor was 
No. 14‐1687                                                           5 

she  asked  specifically  about  Monday’s  voicemail  or  phone 
conversation.  Nonetheless,  on  cross‐examination,  Venita’s 
lawyer attempted to impeach Linda a second time concerning 
her  changing  testimony  about  Monday’s  communications. 
Greenleaf objected that the topic was beyond the scope of its 
direct  examination.  The  judge  sustained  that  objection  and 
also noted that Venita’s lawyer was “going over old ground.” 
    Then, during Venita’s rebuttal case, her lawyer gave it an‐
other shot, asking to recall Linda to impeach her again. Revis‐
iting his ruling from Greenleaf’s case‐in‐chief, the judge noted 
that  even  if  the  topic  was  not  entirely  beyond  the  scope  of 
Greenleaf’s  direct  examination,  Venita’s  lawyer  had  already 
thoroughly addressed the issue, during Venita’s case‐in‐chief. 
So the judge denied Venita’s request, rejecting what he called 
an attempt “to bang away at a witness who has already been 
adequately impeached.” 
    Having reviewed the trial transcript, it is clear to us that 
during  Venita’s  case‐in‐chief,  her  lawyer  fully  explored  the 
changes in Linda’s testimony from deposition to trial. Under 
the  applicable  deferential  standard,  see  United  States  v.  Bo‐
zovich,  782  F.3d  814,  816  (7th  Cir.  2015),  we  have  no  trouble 
holding that the trial judge was within his discretion to reject 
a  do‐over.  See  Fed.  R.  Evid.  611(a)  (directing  trial  judges  to 
“exercise reasonable control over the mode and order of ex‐
amining  witnesses”  to,  among  other  things,  “avoid  wasting 
time” and “protect witnesses from harassment”). 
    B. Rulings on Diary Entries Do Not Warrant New Trial 
   Before trial, Venita moved the court to allow her to intro‐
duce entries from her diary at trial. That motion was denied 
without prejudice and she renewed it twice during trial. The 
6                                                           No. 14‐1687 

entry from Monday was never admitted. The entry from Tues‐
day was eventually admitted, but only during Venita’s rebut‐
tal  case,  and  only  orally—she  read  it  aloud  but  was  not  al‐
lowed  to  show  it  to  the  jury.  Venita  argues  that  the  judge 
abused his discretion in excluding Monday’s entry and in lim‐
iting the presentation of Tuesday’s entry.  
     Monday’s entry reads as follows:2  
         Called  in  sick  today  work  &  jury  duty.  Thank 
         you God for letting jury duty understand & be‐
         lieve me. Who in the world would fake a sick‐
         ness like this. Spoke w/ Dan he said call [illegi‐
         ble]  &  fax  over  my  ER  papers  &  Doctor  note. 
         Thank  you  Lord!  I  will  not  be  in  contempt  of 
         court. 
         Left a msg for Linda to call back. 
         Called Linda said she got my msg. I reminded 
         her  I  had  JD  this  week.  She  said  our  Doc’s 
         wouldn’t write an excuse for me. Hopefully my 
         ER papers will be enough. 
         * Call St. Therese for records. * 
         Thank you Dear Lord.  
         [Illegible] 
     Tuesday’s entry reads:  
            Called  in  sick  today  asked  Linda  if  Dwight 
            could  p/u  my  check  instead  of  mom.  She  said 
            OK will leave at the front desk. Also OK to have 
                                                 
     2 The diary is handwritten. For completeness and accuracy, images of 

the relevant pages are included in the appendix to this opinion. 
No. 14‐1687                                                           7 

       a few days off. I told her where I’d be for cover‐
       age. She said that’s fine. Thank you Lord. God is 
       Good all the time! 
       [Illegible] 
       Called JD & told them I can’t get a Doc excuse 
       until I f/u w/ my Doc but will still fax ER stuff. 
       OK per Dan. 
       Called St. Therese — Reg Records I have to req 
       in person & pay a fee. 
   Venita  first  argues  that  these  entries  were  admissible  as 
“present sense impressions” under Federal Rule of Evidence 
803(1). We easily reject that argument because Venita offered 
no evidence that the entries describe the relevant events with‐
out calculated narration, nor that they were made while she 
was  perceiving  the  events  or  immediately  thereafter.  See 
United States v. Boyce, 742 F.3d 792, 797 (7th Cir. 2014). 
    Her second argument, however, merits greater discussion. 
She contends that Greenleaf suggested her story—that Linda 
gave her the week off—was a lie, fabricated to help her win 
this lawsuit. She argues that her diary entries are admissible 
to rebut that allegation, as they were created before the law‐
suit was filed—indeed, before she was fired—when she had 
no motivation to lie. “Prior consistent statements that are of‐
fered to rebut a charge of recent fabrication or improper influ‐
ence  or  motive  are  not  hearsay.”  United  States  v.  Alviar,  573 
F.3d 526, 541 (7th Cir. 2009) (citing Fed. R. Evid. 801(d)(1)(B); 
Tome v. United States, 513 U.S. 150, 157–58 (1995)). “Such state‐
ments are admissible if they satisfy a four‐part test: (1) the de‐
clarant testifies at trial and is subject to cross‐examination; (2) 
8                                                         No. 14‐1687 

[her] prior statement is indeed consistent with [her] trial tes‐
timony; (3) the statement is offered to rebut an explicit or im‐
plicit  accusation  of  recent  fabrication;  and  (4)  the  statement 
was made before the declarant had a motive to fabricate.” Al‐
viar,  573  F.3d  at  541.  A  prior  statement  does  not  fall  within 
Rule 801(d)(1)(B), even if it is consistent with the witness’s in‐
court testimony, unless it has some potential to rebut the al‐
leged link  between the in‐court testimony and the  witness’s 
recent improper motive. Tome, 513 U.S. at 157–58 (“[T]he ques‐
tion is whether A.T.’s out‐of‐court statements rebutted the al‐
leged link between her desire to be with her mother and her 
testimony, not whether they suggested that A.T’s in‐court tes‐
timony was true. The Rule speaks of a party rebutting an al‐
leged motive, not bolstering the veracity of the story told.”). 
    When a central witness’s in‐court testimony is attacked as 
a recent fabrication, the precise contours of the attack may be 
unclear. Rarely will the attack apply to the entirety of the wit‐
ness’s  testimony.  So  determining  whether  a  witness’s  past 
statement has any potential to rebut the allegation will neces‐
sarily involve an exercise of the trial judge’s discretion. Here, 
Venita  and  Linda  testified  differently  on  both  (1)  whether 
Linda  knew  Venita  missed  jury  duty  on  Monday;  and  (2) 
whether Linda knew Venita would miss both jury duty and 
work for the rest of the week. The judge found that the key 
dispute in the case concerned the rest of the week, not solely 
or  primarily  Monday.  There  is  some  merit  to  that  framing. 
Venita’s lawyer tried to get Linda to say that she fired Venita 
for  lying  about  her  whereabouts  on  Monday,  but  Linda  re‐
sisted  that  characterization,  saying  that  Venita’s  infraction 
was  failing  to  tell  Greenleaf  where  she  was  all  week.  Twice 
during  closing  arguments,  Venita’s  lawyer  stated  that  “the 
No. 14‐1687                                                          9 

key conversation” was the one Venita said happened on Tues‐
day, not Monday. Whether we would have reached the same 
conclusion  is  irrelevant—an  exercise  of  discretion  was  re‐
quired and we cannot say that the trial judge abused that dis‐
cretion. See United States v. Abel, 469 U.S. 45, 54 (1984) (noting 
that  a  “district  court  is  accorded  a  wide  discretion  in  … 
[a]ssessing  the  probative  value  of  [proffered  evidence],  and 
weighing any factors counseling against admissibility”). 
    Venita’s diary entry for Monday says that Venita reminded 
Linda that she had jury duty all week, Linda refused to get 
Greenleaf’s doctors to write a note excusing Venita from jury 
duty, and Venita was “hopeful[]” that the documents she al‐
ready had would suffice. The judge found the entry silent on 
the key question: whether Venita told Linda that she would 
not be  attending jury duty  for  the rest of the week. That si‐
lence is not surprising—Venita testified that it was not until 
Tuesday that she spoke with the jury department and was “ex‐
cused  for  the  rest  of  the  week.”  The  judge’s  finding  is  sup‐
ported, so excluding Monday’s entry was not an abuse of dis‐
cretion. 
    Tuesday’s entry, on the other hand, is not silent on the key 
question.  That  entry  says  that  Venita  and  Linda  spoke  on 
Tuesday and that Linda gave Venita “a few days off.” That’s 
consistent with Venita’s version of the facts and relevant to the 
material dispute. (Linda testified that she didn’t give Venita 
any days off—indeed, the two did not speak on Tuesday). The 
trial judge appears to have agreed. Although he initially ex‐
cluded the entry, he later revisited and reversed that ruling, 
so the entry was admitted at trial. Nevertheless, Venita argues 
that the judge’s handling of the entry prejudiced her, for sev‐
eral reasons. 
10                                                          No. 14‐1687 

    First, Venita complains that because the judge initially ex‐
cluded the entry, she was only able to present it  during her 
rebuttal case, not her case‐in‐chief. But we cannot order a new 
trial based on an error that does not affect a party’s “substan‐
tial  rights,”  Nelson,  810  F.3d  at  1066;  Fed.  R.  Civ.  P.  61,  and 
Venita has not shown that her substantial rights were affected 
by the order of the presentation. 
     Second, Venita complains that, although she was allowed 
to read the entry, she was not allowed to display it. But the trial 
judge noted that there was no benefit to displaying the entry 
because  Greenleaf  was  not  suggesting  that  Venita  read  it 
aloud  incorrectly.  Venita’s  lawyer  contended  that  Greenleaf 
was suggesting that the entry was fraudulent—it was actually 
created after Venita was fired. But as the judge noted, display‐
ing the entry would in no way help the jury determine when 
it  was  written.  On  appeal,  Venita  offers  no  substantive  re‐
sponse to that point, nor does she otherwise explain how her 
substantial rights were affected by the judge’s decision. 
    Finally, Venita argues that she was harmed by the judge’s 
decision to admit Tuesday’s entry while at the same time ex‐
cluding Monday’s. She argues that because the jurors learned 
that a diary existed, but did not see (or hear) an entry from 
Monday, they likely inferred that no entry was made that day. 
Venita does not explain how that inference would have been 
detrimental to her, but even assuming the inference was made 
and it was detrimental, the argument is a loser. First, the ar‐
gument  fails  because  we  have  already  concluded  that  the 
judge did not abuse his discretion in excluding Monday’s en‐
try. Further, Venita was not barred from introducing the fact 
that a diary entry from Monday existed; the bar went only to 
No. 14‐1687                                                    11 

the entry’s content. Finally, any error was invited. Venita’s re‐
newed motion explicitly asked only to admit Tuesday’s entry, 
not Monday’s. See United States v. Addison, 803 F.3d 916, 919 
(7th Cir. 2015) (“It is well‐settled that where error is invited, 
not even plain error permits reversal.”). 
   In sum, the trial judge did not abuse his discretion in pre‐
venting  multiple  impeachment  attempts  on  the  same  topic, 
nor  in  excluding  Monday’s  diary  entry.  And  Venita  has  not 
shown that she was harmed by the limitations placed on her 
presentation of her diary entry from Tuesday. 
                      III. CONCLUSION 
   We AFFIRM the district court’s judgment. 
    
    
    
    
    
    
    
    
    
    
    
    
    
    
12                         No. 14‐1687 

          APPENDIX 
                   
      September 14, 2009
               
               




                   
           
No. 14‐1687                         13 

                            
               September 15, 2009